Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 1 of 25 PagelD #: 666

Dennette Lewark, R.N., Vol. II

 

 

 

 

100 August 10, 2018
100

1 A Tara.

2 Q Did you have any involvement with this

3 particular progress note or other treatment

4 relative to this document --

5 A No.

6 Q -- for Brian Gosser?

7 A No.

8 Q Turn to 555, QCC_555. It is another sick

9 call request dated February 24th of 2016 for

1,0 Brian Gosser?

11 A Yes.

12 Q Do you have any knowledge or recollection of any
13 involvement with this particular sick call

14 request for Brian Gosser?

15 A No.

16 Q Let's turn to the next page, 556. It is another
17 sick call request dated February 26th, prior to
18 February 26th, 2016.

19 Is that your signature at the bottom of the
20 page?
21 A Yes.
22 Q And this is a request, it looks like it is
23 dealing with a possible broken or infected
24 tooth, extreme pain, lower right rib from slip
25 on wet floor.

Y Cor Z Connor Reporting 317.236.6022
- BEES www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 2 of 25 PagelD #: 667

Dennette Lewark, R.N., Vol. II

 

101 August 10, 2018
101
1 Is that your handwriting at the bottom that
2 says "Duplicate request, spoke" -- I can't read
3 that.
4 A "Spoke with nurse."
5 Q "Spoke with nurse." What does that indicate?

6 A It means he had already talked to Tara that day.
7 Q And is that your handwriting there, "Duplicate
8 request"?

9 A Yes.

10 Q And when you say already spoke with Tara, is
11 that in reference to the prior page that we

12 looked at, QCC_555?

13 A Yes.

14 Q So did you do anything relative to this

15 particular request on February 26th?

16 A No.

17 Q Turn to the next page, 557, it is a sick call

18 request dated February 27th, 2016, for

19 Brian Gosser, "Chest hurting, people beat him up
20 last night."

21 Are those your initials after that

22 description?

23 A Yes. Yes.

24 Q And is that your signature at the bottom of the

 

 

 

25 page?
Y CONNOR Connor Reporting 317.236.6022
-REPORTING www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 3 of 25 PagelD #: 668

Dennette Lewark, R.N., Vol. II

 

 

 

 

102 August 10, 2018
102
1 A Yes.
2 Q Is that your handwriting where it says under
3 "Results of Request"?
4 A Yes.
5 Q Now it states, "Send to E.R. See
6 documentation." There are one, two, two pages
7 that follow that, QCC_558 and 559. Are those
8 documents that you completed?
9 A yes.
10 Q Let's talk about those. What can you tell me
11 today about this particular sick call request
12 dated February 27th, 2016, for Brian Gosser?
13 A I thought I seen him during med pass. I seen
14 that he was beat up, so I got him out.
15 Q Did you ask him to complete this form, 557?
16 A After I got him out, yes.
17 Q Did you complete the form for him?
18 A Yes.
19 Q And did you sign it for him or did he sign it
20 himself?
21 A No. He signed it.
22 Q But everything else is in your handwriting?
23 A Yes.
24 Q With the exception of some of the signatures at
25 the bottom?
PY ene ernie Connor Reporting 317.236.6022
2 a www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 4 of 25 PagelD #: 669

Dennette Lewark, R.N., Vol. II

 

 

 

 

103 August 10, 2018
103
1 A Yes.
2 Q Do you recognize those signatures at the bottom
3 other than your own?
4 A Chris's, Chris Stephenson. I am not sure what
5 that one is.
6 Q I am sorry, you're going to have to speak up.
7 A Chris Stephenson, I'm not sure what that one is.
8 Q What's the date of Mr. Stephenson's signature,
9 can you tell?
10 A 3/2.
11 Q So March 2nd. 558 is a progress note that you
12 just indicated that is something that you guys
13 would have performed normally or done normally.
14 Did you complete this form?
15 A Yes.
16 Q And it looks like you took some vitals?
17 A Yes.
18 Q Blood pressure, pulse, what does Resp stand for?
19 A Respiration.
20 Q Respiration. And what does 18 written next to
21 respiration indicate?
22 A He breathed 18 times in a minute.
23 Q What's normal?
24 A I think 16 to 20, 22.
25 Q And his temperature was 97. So that's pretty
Y CONG Connor Reporting 317.236.6022
a i www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 5 of 25 PagelD #: 670

Dennette Lewark, R.N., Vol. II

 

 

 

 

104 August 10, 2018
104
1 normal; correct?
2 A Yes.
3 Q You note on here bilateral black eyes?
4 A Yes.
5 Q Nose is swollen, hard to breathe for that entry?
6 A Yes.
7 Q Lower lung popping noise - trouble breathing,
8 pain?
9 A Yes.
10 Q Abdomen, what does that state, C/O pain?
14 A Complains of.
12 @) No complaints for urinary?
13 A Right.
14 Q Complaints of pain all over for his body?
15 A Yes.
16 Q Skeletal?
17 A Yes.
18 Q Now, why would you have written lower lung
19 popping noise?
20 A It says right lower lung. It must have been
2:1. what I heard.
22 Q How did you hear it?
23 A Stethoscope.
24 Q So you actually listened to him breathing
25 through your stethoscope?
p. Co NG Connor Reporting 317.236.6022
beh Lorene www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 6 of 25 PagelD #: 671

Dennette Lewark, R.N., Vol. Il

 

 

 

 

105 August 10, 2018
105
1 A Yes.
2 Q And was the popping noise that you were hearing,
3 was that troubling?
4 A It indicated something was not right.
5 Q It wasn't normal; correct?
6 A It wasn't normal.
7 Q What did that indicate to you?
8 A He could have had a punctured lung, anything. I
9 don't know. I needed to find out.
10 Q And how would you find out?
11 A To call Chris and see what he wanted to do.
12 Q Is there any indication on this medical progress
13 note that you called Chris?
14 A No.
15 Q Now in your Provider Assessment it also
16 indicates, "States 3 inmates beat him a couple
17 times yesterday. One time passed out, woke up
18 disoriented. Would not tell me who they were."
19 What do you recall about that statement?
20 A That's about it. He wouldn't tell me anything.
211 Q Were you talking to Brian at that point?
22 A Yes.
23 Q And were you asking him questions about what
24 happened?
25 A Yes.
? Cc Connor Reporting 317.236.6022
So Hi en u www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 7 of 25 PagelD #: 672

Dennette Lewark, R.N., Vol. II

 

 

 

 

106 August 10, 2018
106
1 Q And were you trying to figure out --
2 A Who beat him up.
3 Q -- who beat him up?
4 A Yes.
5 Q All right.
6 A A lot of times they will tell me.
7 Q Did Brian tell you at that point?
8 A No.
9 Q Let's turn to your next page, 559. And this,
10 again, is all in your handwriting?
11 A Yes.
12 Q And did you complete this at the time right
13 after seeing Brian that particular day --
14 A Yes.
15 Q -- on February 27th?
16 A Yes.
17 Q Do you recall whether you completed -- let me
18 step back for a second, I apologize.
19 Your prognosis says sent to E.R. How did
20 you send him to the E.R.?
21 A I don't remember if the guards took him or the
22 ambulance came.
23 Q And as a nurse at the Henry County Jail for QCC,
24 did you have the ability to send people to the
25 E.R. on your own, if you felt it necessary?
@ GONNOR Connor Reporting 317.236.6022
. : ae www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 8 of 25 PagelD #: 673

Dennette Lewark, R.N., Vol. II

 

 

 

 

107 August 10, 2018
107
1 A Yes. Yes.
2 Q But, as we sit here today, do you know how he
3 was transported to the hospital?
4 A I don't recall.
5 Q Do you recall speaking to any correctional
6 officers about taking Brian to the jail -- or
7 taking him to the hospital?
8 A I don't recall who I told.
9 Q Do you know a Robert Blake?
10 A I remember Blake, yes.
11 Q Do you recall talking to Officer Blake?
12 A No.
L3 Q Now your handwritten progress note here at 5:59
14 indicates that you tried to get inmate to tell
15 who beat him. And he states there were three
16 and one time knocked him out. And you
17 indicated, a statement that you made, that "The
18 only inmate that hits that hard back there is
19 Joe Flynn."
20 Do you see that?
21 A Yes.
22 Q Did you know Joe Flynn when you made this
23 statement?
24 A I know who he is, yeah.
25 QO How do you know who Joe Flynn is?
P CORN Z Connor Reporting 317.236.6022
ee - www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 9 of 25 PagelD #: 674

Dennette Lewark, R.N., Vol. II

 

 

 

 

108 August 10, 2018
108

1 A He has got in a lot of fights.

2 Q He was an inmate at the jail; correct?

3 A Inmate at the jail, yes.

4 Q Do you know what block he was in?

5 A I don't remember.

6 Q Do you know whether he was in the same block as

7 Brian Gosser?

8 A At one point in time they were together.

9 Q And what would be -- and I know you said he gets
10 in a lot of fights, but what information did you
11 have that Joe Flynn hit that hard to knock
12 people out?

13 A I have just seen him hit people or not seen him
14 actually do it, after the fact.

15 Q So you have seen other inmates because of fights
16 that Joe has been in with them?

Ly A Yes.

18 Q And those inmates would have to come to medical
19 after those fights?

20 A Usually, yes.

21 Q How many would you say you have seen?

22 A I don't remember. I have no idea.

23 Q How many of those occasions would you have to

24 send those inmates out to the E.R.?

25 A We don't usually.

P, CE Connor Reporting 317.236.6022

EE a www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 10 of 25 PagelD #: 675

Dennette Lewark, R.N., Vol. Il

 

 

 

 

109 August 10, 2018
109

1 Q Were there inmates that you did have to send out

2 to the E.R. because of fights that Joe Flynn was

3 in with them?

4 A I don't recall.

5 Q Were there other times where inmates were in

6 fights with anyone other than Joe Flynn where

7 you had to send them out to the E.R.?

8 A I don't remember that either.

9 Q And as far as that information and understanding
10 that Brian didn't indicate to you who had beat
11 him up, he did indicate there were three of
12 them; correct?

13 A Yes.

14 Q Did you relay that information to anyone at the

15 time that he told you that?

16 A I don't remember. There is usually a guard in

17 there with me.

18 Q Did you have to pull Brian out of a block to

19 actually see him and then have this discussion?

20 A Yes.

21 Q Do you recall what block he was in?

22 A No.

23 Q And this discussion and this evaluation that you

24 were doing on February 27th, was that done in

25 the nurse's office?

? CONNOR os Connor Reporting 317.236.6022
mit a www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 11 of 25 PagelD #: 676

Dennette Lewark, R.N., Vol. II

 

 

 

 

110 August 10, 2018
110
1 A Yes.
2 Q Now towards the bottom of your handwritten note
3 you indicate you had to get another inmate out
4 of that block?
5 A Yeah.
6 Q And it looks like you asked Justin Fannin?
7 A Yes.
8 Q Is that another inmate that was in the same
9 block as Mr. Flynn?
10 A I don't know if he was with Mr. Flynn or not.
11 Q But it indicates that you asked Justin Fannin
12 _ who beat Mr. Gosser because he was pretty
13 injured and Fannin stated that he got beat up in
14 B block before he came to F.
15 Does that refresh your memory in terms of
16 the block that Brian was coming out of where he
17 was beat up?
18 A I don't know if I'm saying that Fannin got beat
19 up in B block or Gosser. So I don't know, I
20 don't know which one.
21 Q Well, do you recall any specific issues with
22 Mr. Fannin at the time you were having this
23 conversation with him?
24 A No.
25 Q Would there have been any other reason why you
Y Conon Connor Reporting 317.236.6022
aS : ae www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 12 of 25 PagelD #: 677

Dennette Lewark, R.N., Vol. II

 

 

 

 

146 August 10, 2018
146

1 A I do not.

2 Q Did you ever take any steps to request records

3 or reports from Henry County Hospital for

4 Mr. Gosser?

5 A No.

6 Q Were you ever made aware that that request was

7 made?

8 A No.

9 Q Turn to page 576, this is another progress note
10 dated March 3rd, 2016. It is in your

11 handwriting?

12 A Yes.

13 Q "Inmate complained of trouble breathing when I
14 opened the door to pass meds."

15 On March 3rd you arrived at work at

16 1:30 p.m. in the afternoon?

17 A Yes.

18 Q Was Ms. Westerman working that day?

19 A I have no idea.

20 Q Do you recall any specific discussions with

21 Mr. Westerman about Mr. Gosser on March 3rd

22 before making this note?

23 A I don't know.

24 Q If you arrived at work at 1:30 on March 3rd,

25 when would you have normally done the med pass
e Coen Connor Reporting 317.236.6022
PS nO UIN www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 13 of 25 PagelD #: 678

Dennette Lewark, R.N., Vol. II

 

 

 

 

147 August 10, 2018
147

al that particular day?
2 A I have no idea.
3 Q Would it have been towards the end of your
4 shift, later in the evening?
5 A It just depends on if the guards were ready and
6 probably after chow.
7 Q Well, your time records indicate you clocked out
8 at 7:30 that night?
9 A Yes.

10 Q So would you have done med pass before you left
11 at 7:30?

12 A Yes.

13 Q All right. Your March 3rd progress note,

14 trouble breathing, inmate was pale and taking

15 short breaths and you took some vitals; is that
16 right?

17 A Yes.

18 Q When you say "pale," is he ghostly white? Is

19 there a specific color that he was?

20 A Pale, just --

21 Q No coloring in his face?

22 A No color in his face.

23 Q Sure. And taking short breaths, based on that
24 visualization that you had of Mr. Gosser, did

25 that indicate anything to you? Did it indicate
p. CG Connor Reporting 317.236.6022
= m www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 14 of 25 PagelD #: 679

Dennette Lewark, R.N., Vol. Il

 

 

 

 

148 August 10, 2018
148

A. there was any problem?

2 A He was saying he was having trouble breathing.

3 Right then, no, I probably took him to my

4 office.

5 Q Did you make him complete any type of sick call
6 request at that point or ask him to?

7 A I think -- not the one I did. Or was that

8 before? Now I am confused.

9 Q We seen one from February 27th.

10 A That was February 27th, I don't know if I did or
11 not.

12 Q The next statement says, "Lung sounds diminished
13 bilateral." Is that "bilateral lower lobes"?

14 A Yes.

15 Q "Heard 'popping' noise."

16 A Yes.

17 Q So there is your popping noise again; right?
18 A Yeah.
19 Q And at that point were you using your
20 stethoscope to hear him breathe?
21 A Yes.
22 Q Was he complaining about anything else at that
23 point, do you know?
24 A Whatever he wrote on here is what he complained
25 of.

O oes Connor Reporting 317.236.6022
as www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 15 of 25 PagelD #: 680

Dennette Lewark, R.N., Vol. Il

 

 

 

 

149 August 10, 2018
149
1 Q It says, "Heard 'popping' below," is that "right
2 nipple"?
3 A Yes.
4 Q And then "Inmate states started on left side,
5 new on right."
6 A "Now."
7 Q "Now on right," sorry.
8 So do you recall him complaining about pain
9 on his left side as well?
10 A He said it started on his left, now it is on his
11 right..
12 Q I'm sorry. So he is complaining about
13 right-sided pain?
14 A Right side.
15 Q And at this point were you aware that he had
16 internal fractures, rib fractures?
Ld A Yes.
18 Q Now when you heard the popping noise on
19 February 27th, when you listened to him breathe,
20 you made a determination to send him to the
21 E.R«; Correct?
22 A Correct...
23 Q And why was that? Why did you send him to the
24 E.R. that day?
25 A On February 27th?
p ene . Connor Reporting 317.236.6022
REE STING www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 16 of 25 PagelD #: 681

Dennette Lewark, R.N., Vol. Il

 

 

 

 

150 August 10, 2018
150
1 Q Yes.
2 A Probably because I heard the popping noises.
3 Q And you wanted to rule out something from
4 sending him to the E.R.?
5 A Yes.
6 Q And what was that?
7 A Make sure his lungs were okay.
8 Q Did you believe it was indicative of a punctured
9 lung or something of that nature?
10 A I didn't know. I just knew it wasn't right.
11 Q Would that be a sign that there was a potential
12 punctured lung if he had a popping noise when
13 you listened to him breathe?
14 A I don't know if it was actually like popping.
15 Q But on this occasion, on March 3rd, it says you
16 completed an Albuterol breathing treatment;
17 right?
18 A Yes.
19 Q Why was that something, the step you took as
20 opposed to sending him back to the E.R. on
24 March 3rd?
22 A Because his oxygen sat was 97. Anda lot times
23 that opens up your airways and helps you breathe
24 better.
25 Q But he was still pale and complaining of pain,
Y CO Connor Reporting 317.236.6022
Se www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 17 of 25 PagelD #: 682

Dennette Lewark, R.N., Vol. Il

 

 

 

 

151 August 10, 2018
151

1 shortness of breath, and vomiting as well?

2 A He was pale and, yes, he was complaining of

3 pain, shortness of breath, vomiting, and no

4 energy.

5 Q "Peels like 'chest is tight and can't breathe.'"
6 It says you also gave him Zofran?

7 A Yes.

8 Q Did you have to talk to Mr. Stephenson about

9 that?

10 A Yes.

11 Q Did you ever talk to Mr. Stephenson about giving
12 him Zithromax as well?

13 A I don't know.

14 Q What was the Zofran for?

15 A Because he was complaining of vomiting. It

16 helps with nausea.
17 Q It is a nausea medication?

18 A Yes.
19 Q The last entry there, can you read that for me?
20 A The --
21 Q The last sentence on your note.
22 A "Chest x-ray - STAT, AP and lat, claim
23 #21102756."
24 Q So at that point had you contacted an x-ray

25 company in order to have some form of x-ray done
p COG Connor Reporting 317.236.6022
= Sib AES www.connorreporting.com

 
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 18 of 25 PagelD #: 683

Dennette Lewark, R.N., Vol. II

 

 

 

 

152 August 10, 2018
152
1 for Mr. Gosser?
2 A Yes.
3 Q And had you spoken to Ms. Westerman, consulted
4 with Ms. Westerman about the Albuterol treatment
5 and the x-ray as well?
6 A I don't remember what I talked to her about.
7 But I do remember talking to her this time,
8 because we had already sent him out once.
9 Q Okay.
10 A And they sent him back. So you assume that
11 everything is fine.
12 Q And they sent him back with the discharge
13 instructions that we looked at earlier?
14 A Yes.
15 Q And those discharge instructions specifically
16 said if specific things occurred, then he needed
17 to go back to the hospital immediately; correct?
18 A Just because he said he did, that doesn't mean
19 he did.
20 Q Well, you were visualizing paleness, shortness
21 of breath, you heard popping noises when you
22 listened to him breathe; correct?
23 A Correct.
24 Q Do you not agree that those are things that
25 would be covered by those discharge instructions
? Soa Connor Reporting 317.236.6022
< ans www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 19 of 25 PagelD #: 684

Dennette Lewark, R.N., Vol. II

 

 

 

 

193 August 10, 2018
153

1 and the directive to return him to the hospital
2 if certain things come up?

3 A I don't know if it was on there or not.

4 Q Well, the vomiting was, wasn't it?

5 A The vomiting was, but I didn't see him vomit.

6 Q Did you ever see him vomit?

7 A No.

8 Q But he was complaining about vomiting; correct?
9 A Yes, he was.

10 Q Do you know whether he had eaten in any way?

11 A I don't.

12 Q Were you aware that he had passed trays to other
13 inmates because he couldn't eat?

14 A No.

15 Q Were you ever made aware of that by the officers
16 at the jail?

17 A I don't recall.

18 Q Do you recall, was it you or Ms. Westerman that
19 contacted the x-ray company to come in and do
20 this x-ray?

21. A Me.

22 Q Do you recall when you did it?

23 A No. It has the time on the claim.

24 Q And we will get to that in just a second.

25 Do you recall, had the x-ray company

P, Seo ic Connor Reporting 317.236.6022
2 aS eS www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 20 of 25 PagelD #: 685

Dennette Lewark, R.N., Vol. Il

 

 

 

 

154 August 10, 2018
154

1 arrived to do the x-ray, they had to come in

2 from outside; right?

3 A Yes.

& QO Do you recall, had the x-ray been done by the

5 time you left at 7:30 on March 3rd?

6 A No.

7 Q Did you give any specific directives to any

8 officer at the jail before you left that night?
9 A Yes. I told them to call when they got it, or I
10 told them to call when they came maybe. I don't
11 know.

12 QO Let's turn to page 577.

13 A Sorry.

14 QO Is this a progress note you wrote?

15 A Yes.

16 Q Now it indicates in your note at 1930, 7:30,

17 "X-ray tech has not arrived yet. Instructed

18 custody to call this nurse if not showed up by
19 2000 hours," so 8:00.
20 A Yeah.
21 Q So does that indicate to you that they had not
22 come by the time you left?

23 A Yes.

24 Q And do you recall which officer you spoke with?
25 A No.

C Sona Connor Reporting 317.236.6022

Prue ee www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 21 of 25 PagelD #: 686

Dennette Lewark, R.N., Vol. II

 

 

 

 

155 August 10, 2018
155
iL Q It indicates, "Checked on inmate before I left.
2 Adam's Apple inline, lips dry and cracked, gave
3 vaseline to put on lips."
4 So you saw Mr. Gosser before you left that
5 night?
6 A Yes.
7 Q Was he still pale?
8 A I don't know.
9 Q Do you recall anything about his breathing?
10 A No.
11 Q Did you indicate to him that an x-ray company
12 was coming to take x-rays?
13 A I don't know if I told him or not.
14 Q "Under tongue still wet. Instructed to try and
15 sip on water to stay hydrated."
16 What was the purpose of sipping on water to
17 stay hydrated? Why did you write that?
18 A Because he kept complaining of vomiting, so I
19 didn't know if he was or wasn't. I didn't want
20 him to get dehydrated.
21 Q Had the Zofran been administered by that point?
22 A It should have been.
23 Q Okay.
24 A Because I was leaving.
25 Q How quickly would Zofran have, in a normal
@ Cae NG Connor Reporting 317.236.6022
om eS. Ao www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 22 of 25 PagelD #: 687

Dennette Lewark, R.N., Vol. II

 

 

 

 

156 August 10, 2018
156

1 circumstance for nausea, how long does it

2 usually take for that to kick in?

3 A Oh, not long, 10, 15, 20 minutes.

4 Q And we don't know when you administered that;

5 right?

6 A Right.

7 Q Did you contact Ms. Westerman in any way before

8 you left that night to let her know that the

9 X-ray company had not shown up before you left?
10 A I don't know if I told her that or not.

11 Q Okay.

12 A I probably did.

i3 Q The additional injury indicates custody called
14 at 2030, so 8:30 that night, stated x-ray not

15 there yet.

16 Had you given directive to the officers at
17 the jail to let you know if they had not -- the
18 x-ray company had not come in by 8:00?

19 A Say that again.

20 Q Did you give a directive to the officers at the
21 jail to contact you if the x-ray company had not
22 shown up by 8:00?

23 A Yes.

24 Q And then do you recall who in custody called you
25 that night?

a Cena ETING Connor Reporting 317.236.6022

7 ; www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 23 of 25 PagelD #: 688

Dennette Lewark, R.N., Vol. II

 

 

 

 

157 August 10, 2018
157
1 A I don't know.
2 Q It indicates that during that conversation
3 Inmate Brian Gosser was still complaining of
4 vomiting and still instructed to place inmate in
5 rec yard or drunk tank and put on medical
6 observation.
7 Do you see that?
8 A Yes.
S Q Did you give the officer whom you spoke with any
10 directions in terms of what they should be
11 observing, what should they be looking for?
12 A Vomiting.
13 Q Did you tell them anything else?
14 A I don't know.
15 Q Did you tell them what they should do if they
16 saw him vomiting?
17 A I don't know.
18 Q If Mr. Gosser was vomiting at that --
19 A Yeah, told him to call Tara.
20 Q Excuse me?
21 A I told him to call Tara.
22 Q But if Mr. Gosser was vomiting at that point,
23 was that indicative of anything in your opinion?
24 A If he was?
25 Q Yes.
ae Connor Reporting 317.236.6022
Ba tine a www.connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 24 of 25 PagelD #: 689

Dennette Lewark, R.N., Vol. II

 

 

 

 

158 August 10, 2018
158
1 A He probably would have been sent right then.
2 Q What would that have indicated to you, based on
3 your review of the Discharge. Summary?
4 A I don't know. That's what they said to do, so.
5 I would send him back. I don't know why.
6 Q So you instructed, in that conversation from
7 that point forward, you directed the officers at
8 the jail to call Tara, not you?
9 A It looks that way.
10 Q Why would you direct them to call Tara?
11 A Probably because I have no signal at my house.
12 I live in a hole. I didn't want to miss the
13 call.
14 Q Were you considered to be on call even though
15 you weren't necessarily at the jail?
16 A Tara was mainly the on-call nurse.
17 Q But you're both RNs; right?
18 A Yes.
19 Q So would you agree that both of you were
20 available to be contacted by the jail, if
21 necessary, for medical calls?
22 A Yes.
23 Q Did you receive any additional calls after this
24 telephone call at 8:30 on March 3rd from the
25 jail?
Y Senate eaoomet Reporting 317.236.6022
> PEP USI RS .connorreporting.com
Case 1:17-cv-03257-TWP-MPB Document 97-4 Filed 04/01/19 Page 25 of 25 PagelD #: 690

Dennette Lewark, R.N., Vol. II

 

 

 

 

159 August 10, 2018
159

1 A I don't know.

2 Q Do you recall speaking with anyone else at the

3 jail after that?

4 A Nope. I don't know.

5 QO Were you ever made aware of anything relative to
6 Brian Gosser's condition after 8:30 on

7 March 3rd, 2016?

8 A I don't know.

9 Q Let's turn to page 578. Is this a copy of the
10 order form for the x-ray?

12 A Yes.

12 Q And that's your signature in the middle of the
13 page under "NURSE'S SIGNATURE"?

14 A Yes...
15 Q And in terms of the date and time of the

16 request, it says March 3rd, 2016, at 6:13 p.m.?
17 A Yes.
18 Q So roughly about an hour and 15 minutes before
19 you clocked out that day?
20 A Yes.
21 Q How did you send this request, by fax?
22 A They sent it to me after I put the order in.
23 Q Did you have to call to make the order?
24 A Yes.
25 Q And then this is just a receipt for that order
@ CONNOR Connor Reporting 317.236.6022

m we www.connorreporting.com

 
